Name: Commission Regulation (EEC) No 2398/86 of 30 July 1986 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural activity;  trade policy;  agri-foodstuffs
 Date Published: nan

 No L 208/ 16 Official Journal of the European Communities 31 . 7. 86 COMMISSION REGULATION (EEC) No 2398/86 of 30 July 1986 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 368/77 is hereby amended as follows : 1 . In part 1 'Denaturing', ' 100 g copper' in formulae I H, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 7 (5) thereof, Whereas the Annex to Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 3812/85 (4), lays down certain formulae for the denaturing of skimmed ­ milk powder or its denaturing by direct incorporation in animal feed ; whereas Commission Directive 85/520/EEC of 11 November 1985 amending Commission Directive 85/429/EEC, amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (*), reduced the maximum levels of copper in mg/kg of complete feedingstuff ; whereas the levels of copper given in the formulae in the Annex to Regulation (EEC) No 368/77 should, accordingly, be altered ; I I , I J , I K and I L is replaced by '80 g copper . 2. In part 2 Denaturing by direct incorporation in animal feed', '45 ppm copper' in formulae II N, II O, II R and II T is replaced by '25 ppm copper'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 119 , 8 . 5 . 1986, p. 19 . (3) OJ No L 52, 24 . 2. 1977, p. 19 . (4) OJ No L 368 , 31 . 12. 1985, p. 3 . 0 OJ No L 323 , 4 . 12 . 1985, p . 12.